Case 9:18-cv-00154-RC-ZJH Document 36 Filed 09/03/20 Page 1 of 1 PageID #: 159



                          ** NOT FOR PRINTED PUBLICATION **

                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

ERNEST JOE BILNOSKI                              §

VS.                                              §                CIVIL ACTION NO. 9:18cv154

THEODORE R. HALL, ETAL.                          §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Ernest Joe Bilnoski, an inmate confined at the Eastham Unit, proceeding pro se and

in forma pauperis, brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends granting the defendant’s motion to dismiss.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. It is

       ORDERED that the defendant’s motion to dismiss is GRANTED. A final judgment will

be entered in this case in accordance with the Magistrate Judge’s recommendations.

      So ORDERED and SIGNED, Sep 03, 2020.


                                                        ____________________
                                                        Ron Clark
                                                        Senior Judge
